Citation Nr: 0426792	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-22 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.    

The record reflects that the veteran was denied entitlement 
to service connection for PTSD in an April 1993 rating 
decision.  As discussed below, the April 1993 rating decision 
became final.  38 U.S.C.A. § 7105(c).  In the current appeal, 
it appears that the RO reopened the veteran's service-
connection claim, however, the Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). See also 
Winters v. West, 12 Vet. App. 203 (1999).   Therefore, 
although the RO in the current appeal has reviewed this claim 
on a de novo basis, the issue is as stated on the title page.

As will be discussed in greater detail below, the service 
connection claim for PTSD is reopened and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify appellant if further action is required.


FINDINGS OF FACT

1.  By rating decision in April 1993, the RO denied the 
veteran's claim of entitlement to service connection for PSD.  

2.  Evidence received since the April 1993 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 1993 RO decision, which denied a service 
connection claim for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the 
April 1993 rating decision, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a reopening of his 
service connection claim.  

Service Connection

The veteran's contends that he has PTSD, which is related to 
stressors he experienced in service.  Service connection may 
be granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).   

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of Diagnostic and Statistical Manual for Mental Disorders.  
38 C.F.R. § 4.125.    

New and Material Evidence

The RO denied service connection for chronic dermatitis in an 
April 1993 rating decision on the basis that there was no 
competent medical diagnosis of PTSD in evidence.  Psychiatric 
examinations in January and July 1992 indicated that the 
veteran had a dysthymic disorder and there was no diagnosis 
of PTSD.  The veteran was advised of his procedural and 
appellate rights by letter later that month; however, he did 
not appeal.  Prior unappealed decisions of the RO are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2003).  However, when a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

Evidence received since the April 1993 denial included a 
private medical statement from Patty J. Hill, LCSW and Dr. 
Jerry Howle dated in September 2002.  The statement indicated 
that the veteran is being treated for PTSD that was 
exacerbated by stressors in service, specifically a gang rape 
occurring on the USS [redacted].  The September 2002 statement 
provides credible supporting evidence that the veteran has 
PTSD that may be related to an in-service stressor.  
Furthermore, in a statement received in May 2004, the veteran 
raised for the first time to VA an allegation that he was 
raped while serving on the USS [redacted].  

The Board notes that the evidence received subsequent to the 
final rating decision is presumed credible for the purposes 
of reopening the veteran's claims unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Namely, the stressor statement received in May 
2004 alleging he was subjected to personal assault during 
service as well as the medical statement showing a diagnosis 
of PTSD, constitute new and material evidence.

Therefore, the evidence received since April 1993 is so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claim.  As such, evidence 
received since the April 1993 rating decision is new and 
material, and the veteran's claims of entitlement to service 
connection for PTSD has been reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD reopened; to this 
extent only, the appeal is granted.


REMAND

The veteran is claiming that he has PTSD as a result of being 
subjected to a gang rape while serving on the USS [redacted] in 
the fall of 1970.  He outlined the alleged abuse and 
participants in a detailed statement submitted in May 2004.  

Because the veteran's claimed stressors primarily involve 
allegations of personal assault, any development of the 
record must be in accordance with that required of claims 
involving allegations of personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999).  Veterans claiming service 
connection for disability due to an in- service personal 
assault face unique problems documenting their claims.  
Personal assault is an event of human design that threatens 
or inflicts harm.  Although these incidents are most often 
thought of as involving female veterans, male veterans may 
also be involved.  Care must be taken to tailor development 
for a male or female veteran.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA Adjudication Procedure Manual M21-1, 
Part III, para. 5.14 (Apr. 30, 1999).

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.

The M21-1 Manual includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning the claimed personal assault(s), and any law 
enforcement or medical records pertaining to the alleged 
assault(s).  Id. See also YR v. West, 11 Vet. App. 393 (1998) 
(para. 5.14 is a substantive rule and the equivalent of a VA 
regulation).

In addition, the Board notes that September 2002 medical 
statement from Dr. Howle at the [redacted] Community Mental Health 
Center indicated that the veteran has been receiving 
treatment for PTSD at [redacted] Hospital in [redacted] and 
from [redacted]Community Mental Health Center.  The record does not 
include the clinical findings from these facilities.  The 
duty to assist the veteran includes the obligation to obtain 
ongoing treatment records while a claim is pending.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

Finally, the Board notes that there are conflicting medical 
opinions as to whether the veteran has PTSD.  The most recent 
medical report indicates that the veteran has PTSD, however 
VA examination reports in 1992 made no findings of PTSD.  
Morever, the 1992 VA examinations did not consider the 
veteran's claims of personal assault while in service.  In 
view of the need for further development to obtain more 
information from the veteran regarding his personal assault 
claim and recent medical treatment records as discussed 
above, the Board feels that another VA examination to 
ascertain the nature, extent, and etiology of the veteran's 
mental condition is appropriate.  

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC must review the claims 
file and take any appropriate action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio, supra;Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  A 
record of his notification must be 
incorporated into the claims file.

2.  After receipt of authorization, the 
VBA AMC should obtain records from 
[redacted]Hospital in [redacted] and from 
[redacted]Community Mental Health Center 
relevant to the claim.  

3.  The veteran should also be asked to 
identify potential alternative sources 
for supporting evidence of such personal 
assault.  In particular, the veteran 
should provide as much detailed 
information as possible including the 
dates, places, names of people present, 
and detailed descriptions of events.  The 
veteran should be asked to provide any 
additional information possible regarding 
personal assaults and to identify 
alternative sources for supporting 
evidence of such reports.

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

4.  The VBA AMC should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

5.  Thereafter, only if any alleged 
stressors have been verified, the VBA AMC 
should afford the veteran a VA special 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD.  
The examiner should utilize DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses. With 
respect to any reported personal assaults 
in service, the examiner is requested to 
analyze the service personnel records in 
light of the examples listed in M21-1, 
Part III, para. 5.14(c)(7).  
Specifically, the examiner should 
determine whether there is in-service 
and/or post service evidence of behavior 
changes at the time of the alleged 
stressor incident(s), which indicate 
their occurrence.  In doing so, the 
examiner should carefully review all of 
the veteran's statements on file 
regarding the event(s) of in-service 
harassment which may include personal 
assault as well as the secondary evidence 
and evidence of behavior changes shown in 
the service personnel records.  It is 
requested that the examiner interpret the 
behavior changes and evidence pertaining 
thereto and render an opinion whether the 
behavior changes are related to the 
claimed stressors.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
The veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



